Citation Nr: 1529400	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gingival hyperplasia, for VA disability compensation purposes and for VA outpatient treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to November 2002 and from January 2003 to September 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO has not adjudicated a claim for service connection for treatment purposes, however, that issue is considered along with his claim for disability compensation.  Mays v. Brown, 5 Vet. App. 302 (1993).  As the Board is granting entitlement to treatment for a service-connected noncompensable dental condition, the Veteran is not prejudiced by this action.


FINDINGS OF FACT

1.  In resolving all doubt in the Veteran's favor, his headaches are related to his service-connected seizure disorder.

2.  The Veteran's gingival hyperplasia is not accompanied by loss of substance of the body of the maxilla or mandible. 

3.  His gingival hyperplasia is a result of service trauma.




CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).

2.  Service connection for a dental disability for compensation purposes is not warranted as a matter of law. 38 U.S.C.A. §§ 1110 , 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2014).
 
3. The criteria for service connection of a dental disability for Class II(a) treatment purposes are met. 38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 17.161 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  In regard to the Veteran's claim for service connected compensation for gingival hyperplasia, the Board observes that resolution of that claim turns solely on the interpretation of the applicable laws and regulations, rather than the facts.  Accordingly, the VCAA is inapplicable to that aspect of his dental claim.  In regards to his remaining claims, they are being granted; therefore, further discussion of the VCAA is not required.

Service Connection for Headaches 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran asserts his headaches are secondary to his service connected seizure disorder.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran testified that his headaches did not start until after onset of his seizure disorder.  The medications he takes for seizures all note that headaches are potential side effects, and the seizures themselves cause headaches.  His records reflect that his seizures are often accompanied by severe headaches.  See VA treatment dated in October 2006 and February 2007.  The October 2012 VA examiner opined that headaches were not likely related to his seizure disorder, because his headaches have not varied in intensity since seizure disorder was diagnosed in 2003 while on his current medication.  

The Board finds the evidence in relative equipoise, which requires that doubt be resolved in the Veteran's favor.  Service connection for headaches is granted.

Service Connection for Gingival Hyperplasia

The Veteran is also seeking service connection for gingival hyperplasia, which is caused by the medication he takes to treat his service-connected seizures.  This claim requires consideration of whether he is entitled to compensation benefits, as well as whether he is entitled to treatment for the condition.  Mays v. Brown, 5 Vet. App. 302 (1993).  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161.  In other words, these are not conditions for which compensation may awarded.  Id.  The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  38 C.F.R. § 3.381.  

Therefore, to warrant compensation for a dental disability, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that a disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

The facts of this case are not at issue.  The Veteran's current gingival hyperplasia does not involve the loss of substance of the body of the mandible or maxilla, and has not resulted in the loss of teeth.  By definition, then, his gingival hyperplasia is not a condition for which compensation may be granted as a matter of law.  38 C.F.R. § 3.381(b).  That aspect of the claim must be denied.

Access to outpatient dental treatment is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability under a Class II(a) status.  38 C.F.R. § 17.161(c). 

The Veteran's gingival hyperplasia has been attributed to his seizure disorder by the October 2012 VA examiner.  There is no dispute that it is related to his service.  As it is a direct result of a service-connected condition, the Board finds that it also meets the requirements of service trauma and for the Veteran to be assigned a Class II(a) status for dental treatment purposes.  Accordingly, service connection for a noncompensable injury for dental treatment purposes is granted.





ORDER

Service connection for headaches is granted.

The claim for service connection for gingival hyperplasia for compensation purposes is denied.

The claim for service connection for gingival hyperplasia for Class II(a) purposes is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


